internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-168587-01 date july re legend decedent spouse trust date dear this letter is in response to a letter from your authorized representative dated date requesting a ruling pursuant to the authority of revproc_2001_38 2001_24_irb_1335 that the qualified_terminable_interest_property qtip_election which was made in respect of the credit_shelter_trust established pursuant to the terms of trust be treated as a nullity for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 of the internal_revenue_code facts decedent died on date pursuant to article third paragraph a of trust the executors of decedent’s estate funded a credit_shelter_trust for the lifetime benefit of spouse in an amount equal to the maximum amount which can be absorbed by the unified_credit in effect at the time of decedent’s death pursuant to paragraph b of plr-168587-01 article third the balance of the residuary_estate passed to a marital trust for the lifetime benefit of spouse the marital trust was intended to qualify as a qtip_trust you represent that decedent made no taxable_gifts during his lifetime and that at the time of decedent’s death the maximum unified_credit was available to shelter the distribution of trust’s assets to the credit_shelter_trust decedent’s federal estate_tax_return form_706 was filed timely on schedule m of the return the executors made qtip elections for both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was unnecessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust law and analysis sec_2056 provides that except as limited by sec_2056 the value of a taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 denies a marital_deduction for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to this terminable_interest_rule in the case of qualified_terminable_interest_property for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 this election once made is irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election is made on the return of tax imposed by sec_2001 or sec_2101 the term return of tax imposed by sec_2001 means the last estate_tax_return form 706-united states estate and generation-skipping_transfer_tax return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income plr-168587-01 interest for life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 revproc_2001_38 provides relief for surviving spouses and their estates in situations where a predeceased spouse's estate made an unnecessary qtip_election under sec_2056 that did not reduce the estate_tax liability of the estate when such an unnecessary election is made the internal_revenue_service will disregard the election and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the revenue_procedure specifically applies to cases where an estate made qtip elections for both a credit_shelter_trust and a marital trust and the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust in this case the qtip_election for the credit_shelter_trust was unnecessary because no estate_tax would have been imposed whether or not the election was made for the trust accordingly we rule that the service will disregard the qtip_election for the credit_shelter_trust established under article third paragraph a and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property in the credit_shelter_trust for which the election is disregarded will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property further spouse will not be treated as the transferor of the property in the credit_shelter_trust for generation-skipping_transfer_tax purposes under sec_2652 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-168587-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure cc copy for sec_6110 purposes
